MEMORANDUM **
Norma Irene Barrios Flores and two of her children, natives and citizens of Gua*574témala, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, an immigration judge’s (“IJ”) decision denying their applications for asylum, withholding of removal, protection under the Convention Against Torture (“CAT”), and special rule cancellation of removal under the Nicaraguan Adjustment and Central American Relief Act (“NACARA”). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction over Barrios Flores’s contentions regarding asylum because she did not challenge before the BIA the IJ’s finding that she had failed to establish a nexus to a protected ground, and thereby failed to exhaust her administrative remedies regarding this dispostive issue. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency); INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (eligibility for asylum requires an alien to demonstrate persecution on account of one of the statutorily protected grounds).
Because Barrios Flores failed to raise before the BIA her withholding of removal and CAT claims, we lack jurisdiction to review the denial of those claims as well. See Barron, 358 F.3d at 678.
We lack jurisdiction, under statute, to review the IJ’s determination that Barrios Flores was not eligible for NACARA relief because she failed to establish that she timely registered for ABC benefits. See § 309(c)(5)(C)(ii) of IIRIRA. To the extent Barrios Flores argues that she was denied due process with respect to the adjudication of her NACARA claim, this contention is without merit because the record does not demonstrate that the proceedings were “so fundamentally unfair that she was prevented from reasonably presenting her case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.